Name: Council Regulation (EEC) No 1275/90 of 7 May 1990 opening and providing for the administration of Community tariff quotas for certain agricultural products originating in Cyprus, Morocco and Israel (1990)
 Type: Regulation
 Subject Matter: Africa;  Europe;  tariff policy;  Asia and Oceania
 Date Published: nan

 No L 126/6 Official Journal of the European Communities 16. 5 . 90 COUNCIL REGULATION (EEC) No 1275/90 of 7 May 1990 opening and providing for the administration of Community tariff quotas for certain agricultural products originating in Cyprus , Morocco and Israel (1990) and Portugal s trade with Israel (4), Council Regulation (EEC) No 3189/88 of 14 October 1988 laying down arran ­ gements for Spain 's and Portugal's trade with Morocco and Syria (*) and the Protocol to the Agreement establi ­ shing an Association between the European Economic Community and the Republic of Cyprus consequent on the accession of the Kingdom of Spain and the Portu ­ guese Republic to the Community (6) provide that the Kingdom of Spain shall apply duties which progressively reduce the gap between the base duty rates and the prefe ­ rential duty rates, while the Portuguese Republic is to postpone until 31 December 1990 the application of the preferential arrangements for the products in question ; whereas therefore this Regulation is only applicable to the Community with the exception of Portugal ; Whereas it is in particular necessary to ensure equal and uninterrupted access for all Community importers to the abovementioned quotas and uninterrupted application of the rates laid down for those quotas to all imports of the products concerned into all Member States until the quotas have been used up ; whereas it would appear advi ­ sable not to allocate the quotas among the Member States, without prejudice to the drawing against the quota volumes of such quantities as they may need, under the conditions and according to the procedures specified in Article 3 ; whereas this method of administration requires close cooperation between the Member States and the Commission ; Whereas, since the Kingdom of Belgium, the Kingdom of the Netherlands and the Grand-Duchy of Luxembourg are united within and are jointly represented by the Benelux Economic Union, all transactions concerning the administration of quotas may be carried out by any of its members, THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission, Whereas the relevant articles of the Additional Protocols to the Agreements between the European Economic Community, on the one hand, and the Kingdom of Morocco (') and the State of Israel (2), on the other, and the Protocol defining the conditions and procedures for the implementation of the second stage of the Agreement establishing an Association between the European Economic Community and Cyprus, adapting certain provisions of the Agreement (3), provide for the opening of Community tariff quotas for :  300 tonnes of aubergines (CN code ex 0709 30 00) originating in Cyprus (1 October to 30 November),  100, 450 and 100 tonnes of Chinese cabbage (CN code ex 0704 90 90) originating in Morocco, Israel and Cyprus respectively (1 November to 31 December), and  100, 250 and 100 tonnes of 'Iceberg' lettuce (CN codes ex 0705 11 10 and ex 0705 1 1 90) originating in Morocco, Israel and Cyprus respectively (1 November to 31 December). Whereas, however, the quotas relating to Cyprus must be increased in equal steps of 5 % per annum, starting with the entry into force of the abovementioned Protocol, by virtue of its Articles 18 and 19 ; whereas for 1990 they will therefore be at the levels indicated in Article 1 ; Whereas, under these tariff quotas, customs duties are to be abolished progressively :  over the same periods and in accordance with the same timetables as laid down in Articles 75 and 268 of the Act of Accession of Spain and Portugal in the case of the tariff quotas opened for Morocco and : Israel, and  in accordance with the timetable and conditions laid down in Articles 5 and 16 of the abovementioned Protocol and Cyprus in the case of the tariff quotas opened for Cyprus ; Whereas Council Regulation (EEC) No 4162/87 of 21 December 1987 laying down arrangements for Spain's HAS ADOPTED THIS REGULATION : Article 1 The customs duties applicable to imports into the Community, excluding Portugal, of the following products originating in Cyprus, Morocco or Israel , as the case may be, shall be suspended at the levels and for the periods indicated and within the limits of the Community tariff quotas shown below : (') OJ No L 224, 13 . 8 . 1988, p. 18 . (4) OJ No L 396, 31 . 12. 1987, p . 1 . 0 OJ No L 287, 20. 10 . 1988 , p . 1 . ( «) OJ No L 393, 31 . 12. 1987, p. 37.(3) OJ No L 393, 31 . 12. 1987, p. 2. (J) OJ No L 327, 30 . 11 . 1988 , p . 36 . 16 . 5 . 90 Official Journal of the European Communities No L 126/7 Order No CN code 0 Description Origin Volume of tariff quotas (tonnes) Rate of duty (%&gt; 09.1405 ex 0709 30 00 Aubergines, from 1 October to 30 November 1990 Cyprus 345 4,6 09.1109 09.1311 = 09.1425 ex 0704 90 90 Chinese cabbage, from 1 November to 31 December 1990 Morocco Israel Cyprus 100 . 450 115 8,1 8,1 10,9 09.1111 09.1313 ex 0705 11 10 ex 0705 11 90 'Iceberg' lettuce (Lactuca sativa L. capitata), from 1 November to 31 December 1990 Morocco Israel 100 250  from 1 to 30 November : 5,2 MIN ECU 0,8/ 100 kg/br  from 1 to 31 December : 4,5 MIN ECU 0,5/100 kg/br 09.1427 Cyprus 115  from 1 to 30 November : 10,9 MIN ECU 1,8/ 100 kg/br  from 1 to 31 December : 9,4 MIN ECU 1,1 / 100 kg/br (") See Taric codes in the Annex. Under these tariff quotas the Kingdom of Spain shall apply the customs duties calculated in accordance with the provisions of Regulation (EEC) No 4162/87 and (EEC) No 3189/88 and of the Protocol to the Agreement establi ­ shing an Association between the European Economic Community and the Republic of Cyprus consequent on the accession of Spain and Portugal to the Community. The drawings shall be granted by the Commission by reference to the date of acceptance of the declarations of entry for free circulation by the customs authorities of the Member States concerned, to the extent that the available balance so permits. If a Member State does not use the quantities drawn, it shall return them as soon as possible to the corresponding quota amount. If the quantities requested are greater than the available balance of the quota amount, the requests shall be met on a pro rata basis . Member States shall be informed by the Commission of the drawings made. Article 2 The tariff quotas referred to in Article 1 shall be managed by the Commission, which may take all appropriate administrative measures in order to ensure effective mana ­ gement thereof. Article 4 Each Member State shall ensure that importers of the products concerned have equal and continuous access to the quotas for such time as the residual balance of the quota volumes so permits. Article 5 The Member States and the Commission shall cooperate closely to ensure that this Regulation is complied with . Article 3 If an importer presents in a Member State a declaration of entry for free circulation, including a request for preferen ­ tial benefit for a product covered by this Regulation, and if this declaration is accepted by the customs authorities, the Member State concerned shall inform the Commis ­ sion and draw an amount corresponding to its require ­ ments from the corresponding quota amount. Requests for drawings, indicating the date of acceptance of the said declarations, must be transmitted to the Commission without delay. Article 6 This Regulation shall enter into force on 1 October 1990 . No L 126/8 Official Journal of the European Communities 16. 5 . 90 This Regulation shall be binding in its entirety and directly applicable ; in all Member States. Done at Brussels, 7 May 1990. For the Council The President G. COLLINS ANNEX Taric code Order No CN code Taric code 09.1405 ex 0709 30 00 0709 30 00 * 50 09.1109 ex 0704 90 90 0704 90 90 * 92 09.1311 Il 09.1425 I 09.1111 09.1313 09.1427 ex 0705 11 10 ex 0705 11 90 0705 11 10 * 32 0705 1 1 90 * 1 1